No opinion. Motion to amend order denied. The amendment sought would be of no avail to the plaintiff—First, because the judgment of this court being unanimous, and the case one for personal injury, an appeal to the court of appeals cannot be taken except by the authority of this court or by allowance of a judge of the court of appeals; second, as there was a motion made in the action for a new trial and an order denying that motion was reversed, the question of fact could not be taken to the court of appeals. See Wright v. Hunter, 46 N. Y. 409, and 45 N. Y. Supp. 474.